Citation Nr: 1212626	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-17 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a compression fracture of the thoracic spine with degenerative changes.

REPRESENTATION

Appellant represented by: An Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973. 

This appeal arises from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for service connection for a compression fracture of the thoracic spine with degenerative changes.

The Veteran provided testimony before an Acting Veterans Law Judge at the RO (Travel Board) in July 2009.  A transcript is of record,  

In February 2010, the Board determined that new and material had been received to reopen the underlying claim for service connection for a compression fracture of the thoracic spine with degenerative changes.  The Board then remanded the underlying service connection claim for further development and the matter is once again before the Board.  

The Veteran has executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of an attorney.  The Veteran was notified in November 2011 correspondence that the attorney's name did not appear in the VA list of those accredited under 38 C.F.R. § 14.629(b), to represent veterans before VA.  The attorney has not been authorized to represent the Veteran in this matter on a one-time-only basis pursuant to the provisions of 38 C.F.R. § 14.630. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Because the Acting Veterans Law Judge who conducted the July 2009 hearing is no longer employed by the Board, the Veteran was sent a letter in February 2012 in which he was given the option of testifying at another hearing.  In February 2012, the Veteran replied that he wished to appear at a hearing before another Veterans Law Judge via video conference at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the local RO by video conference

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


